DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-11 in the reply filed on August 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about the size of a human thumb” in claim 7 is a relative term which renders the claim indefinite. The term “about the size of a human thumb” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the opening is being interpreted as an element with a length associated with it. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by WO2010/002808 to Howlett et al. (Howlett).
Regarding claim 1, Howlett teaches  A catheter priming apparatus (fig. 23-26), comprising: a barrier (606 outer wall) forming a reservoir (0098); fluid disposed within the reservoir (0097); a support structure (608) disposed within the reservoir (0099), the support structure having an opening (channel 312; 0100) extending through the support structure and a connector (302; 0098) configured to couple the catheter priming apparatus to a catheter system; and a one-way valve (338; 0100) coupled to the support structure and configured to allow the fluid to flow out of the reservoir through the connector in response to compression of a portion of the barrier aligned with the opening (0096, 0100).  
Regarding claim 2, Howlett teaches wherein the support structure reduces compression of another portion of the barrier (0098; fig. 25 where the thick wall reduces the compression in part of the barrier).  
Regarding claim 3, where Howlett teaches wherein an outer diameter of the portion of the barrier (610) aligned with the opening is less than an outer diameter of the other portion (608) of the barrier (see fig. 24).  
Regarding claim 6, where Howlett teaches wherein the fluid comprises saline (0016).  
Regarding claim 7, Howlett teaches wherein the opening is about a size of a human thumb (0100- the opening has a length and width).  
Regarding claim 8, Howlett further teaches wherein the connector comprises a male luer fitting (0093).  
Regarding claim 10, Howlett teaches wherein the support structure (608) is rigid (0099).  
Regarding claim 11, Howlett further teaches wherein the support structure comprises a polymer (0098, 0099).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of U.S. Patent No. 7,024,836 to Powell et al. (Powell).
Regarding claim 4, Howlett teaches the claim limitations of claim 1, and  selecting appropriate material for the barrier  (0099), but fails to explicitly teach the barrier comprises a film.
Powell teaches the barrier comprising a film (Col. 4 ln. 59-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the film of Powell with the device of Howlett in order to allow for increased flexibility in the barrier when being compressed.  
Regarding claim 9, Howlett teaches the claim limitations of claim 1, but fails to teach a support structure with a ring shape.  
Powell teaches a support structure with a ring shape (see element 14; Fig .1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the ring shape of Powell in order to provide additional support for the device further preventing collapsing prior to use.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howlett in view of U.S. Publication No. 2010/0174252 to Tanghoej et al. (Tanghoej).
Regarding claim 5, Howlett teaches the claim limitations of claim 1, and  selecting appropriate material for the barrier  (0099), but fails to explicitly teach the barrier comprises a foil.
Tanghoej teaches the barrier constructed of foil (0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the foil of Tanghoej with the device of Howlett in order to allow for a lighter weight barrier and reservoir allowing easier device mobility.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783